Citation Nr: 0835357	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-23 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bowel incontinence 
associated with radical prostatectomy, currently rated as 60 
percent disabling.

2.  Entitlement to special monthly compensation (SMC) based 
on a need for the regular aid and attendance of another 
person or on account of being housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In December 2007, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the veteran's claims file.

The Board notes that the veteran, in his July 2004 VA Form 9, 
Appeal to Board of Veterans' Appeals, as well as in a 
December 2004 written communication, appears to raise a claim 
for entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  This 
matter is referred to the RO for the appropriate action.

The issue of entitlement to SMC based on a need for the 
regular aid and attendance of another person or on account of 
being housebound is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's bowel incontinence associated with radical 
prostatectomy is manifested by no more than extensive leakage 
and fairly frequent involuntary bowel movements.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent 
for bowel incontinence associated with radical prostatectomy 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.114, Diagnostic Codes 7527-7332 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, by letter dated 
in September 2002 and provided to the veteran prior to the 
March 2003 rating decision at issue, the preferred sequence, 
the RO: (1) informed him about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed him about the information and evidence that VA 
will seek to provide; (3) informed him about the information 
and evidence he is expected to provide; and (4) requested 
that he provide any evidence in his possession pertaining to 
his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Moreover, since his claim for an increased 
rating is being denied, no effective date will be assigned, 
so not receiving notice concerning this downstream element of 
his claim is nonprejudicial, i.e., harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  See also, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Accordingly, the Board finds that the RO has ultimately 
provided all notice required by § 5103(a).  Moreover, after 
providing additional VCAA notice with respect to this claim, 
to include in August 2005, the RO has since gone back and 
readjudicated the claim in supplemental statements of the 
case (SSOC).  This is important to note because the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a statement of the case (SOC) or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

For an increased compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Here, because the Vasquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  And, as mentioned, 
in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
the Federal Circuit Court held that this type of notice error 
is presumed prejudicial and that it is incumbent upon VA, not 
the veteran, to show why the error is nonprejudicial, i.e., 
harmless.  VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's bowel incontinence were provided to him in 
the July 2004 SOC as well as the November 2005 and December 
2005 SSOC.  A reasonable person could be expected to read and 
understand these criteria and that evidence showing his 
disability met the requirements for a higher rating was 
needed for an increase to be granted.  Indeed, the veteran's 
written communications and hearing testimony reflect his 
arguments as to why he meets the requirements for a higher 
rating.  Accordingly, he has the requisite actual knowledge 
of the evidence needed to support his claim for an increased 
rating for bowel incontinence, which falls under the 
requirements of Vasquez-Flores.

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

With respect to the duty to assist, the veteran's service, 
VA, and private  medical records as well as the reports of 
his VA compensation examinations to assess the severity of 
his bowel incontinence and records from the Social Security 
Administration in connection with the veteran's claim for 
benefits have been obtained.  In addition, the veteran 
testified at a hearing before the undersigned Acting Veterans 
Law Judge in September 2007.  As there is no other indication 
or allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, a recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The veteran's bowel incontinence associated with radical 
prostatectomy is evaluated as 60 percent disabling under 
38 C.F.R. § 4.114, Diagnostic Code 7527-7332 [prostate gland 
injuries, infections, hypertrophy, postoperative residuals - 
rectum and anus, impairment of sphincter control].  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  See 38 C.F.R. 
§ 4.27

Diagnostic Code 7527 provides that prostate gland injuries, 
infections, hypertrophy, or postoperative residuals will be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  The veteran is in receipt of 
separate ratings for incontinence of bowel and urinary 
incontinence.  Inasmuch as he has not claimed entitlement to 
an increased rating for urinary incontinence, the present 
appeal is limited to the issue of bowel incontinence.  

Under Diagnostic Code 7332, a impairment of the rectal and 
anal sphincter that is manifested by extensive leakage and 
fairly frequent involuntary bowel movements warrants a 60 
percent rating.  Complete loss of sphincter control warrants 
a 100 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 
7332.

After review, the Board concludes that the preponderance of 
the evidence is against a finding for a disability rating in 
excess of 60 percent for the veteran's bowel incontinence 
associated with radical prostatectomy.  In support of this 
finding, the Board notes the following evidence of record.

VA outpatient treatment records, including a February 2004 
examination report, as well as the veteran's written and 
September 2007 hearing testimony reflect his complaint that 
he is housebound due to severe/chronic diarrhea, as he always 
has to be close to a bathroom, otherwise he will soil 
himself.  The veteran has reported that he defecates three 
times per hour on average and has 8-12 stools per day.  He 
has stated that his diarrhea/incontinence is triggered by any 
eating.  

An October 2004 VA rectal examination report reflects that 
the complained of frequent leakage of small amount of feces 
and urine throughout the day, bowel and bladder urgency, and 
occasional complete loss of bowel and bladder control with 
incontinence.  Evidence of a small amount of fecal leakage 
was noted upon clinical examination.  

Private treatment records include a January 2002 outpatient 
note which reflects that the severity of the veteran's bowel 
incontinence is unclear.  It is further noted that he has 
good sphincter tone and he may have some degree of fecal 
incontinence which the examiner could not assess.  These 
records also reflect that the veteran underwent anorectal 
manometry in June 2006 which revealed fairly normal 
subjective sphincter tone but poor ability for the veteran to 
voluntarily increase pressure with squeeze.  The impression 
was impairment of resting sphincter tone, although fairly 
good improvement in pressure with voluntary squeeze, and 
impaired threshold for sensing.  These records note the 
veteran's complaint that he currently has accidents about 
three to four times per week.  The examiner noted that the 
veteran was doing symptomatically quite well after having 
adapted in retraining to use his gluteal muscles.  

The above evidence shows that the veteran experiences 
frequent bowel incontinence; however, there is no clinical 
evidence that he has complete loss of sphincter control.  To 
the contrary, the most recent private treatment records 
reflect that the veteran has accidents about three to four 
times per week and he has fairly normal subjective sphincter 
tone but poor ability to voluntarily increase pressure with 
squeeze.  In addition, the October 2004 VA rectal examination 
report notes occasional complete loss of bowel and bladder 
control with incontinence.  Thus, the complete loss of bowel 
control and incontinence is occasional rather than complete.  

Accordingly, the Board finds that the veteran's bowel 
incontinence has been manifested by no more than extensive 
leakage and fairly frequent involuntary bowel movements since 
his claim for an increased rating was received in July 2002.  
Therefore, the next higher, 100 percent, rating is not 
warranted at any time during the pendency of the claim 
because there is no competent medical evidence of complete 
loss of sphincter control.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's bowel incontinence associated 
with radical prostatectomy.  After review, however, the Board 
observes that no other diagnostic code provides for a higher 
rating.

It is acknowledged that the veteran has submitted copies of 
previously considered evidence, to include a May 1996 
Addendum to Medical Board and a November 1996 letter from his 
private urologist.  However, these records also do not 
support a 100 percent rating for bowel incontinence.  Dr. 
Angueira stated that the veteran has had sporadic episodes of 
fecal incontinence.  Dr. Hermans states that the veteran has 
chronic diarrhea but no diagnosis of a complete loss of 
sphincter control.

The Board acknowledges the contentions of the appellant with 
respect to the severity of his disorder; however, without any 
medical experience, the Board must find that his opinions 
have very limited probative value and are clearly outweighed 
by the medical evidence and facts cited above.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this regard, 
the Board notes that the veteran's disability has not been 
shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran has testified that he is unable to 
work because of this disability, but there is no other 
evidence to support such a finding and the Board does not 
find the veteran's testimony credible on this point, 
considering the medical documentation of only occasional loss 
of sphincter control.  Therefore, the Board finds that the 
criteria for submission for consideration of extra-schedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 60 
percent for the veteran's disability.


ORDER

A disability rating in excess of 60 percent for bowel 
incontinence associated with radical prostatectomy is denied.


REMAND

As discussed in detail above, the VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); See 
Quartuccio, supra.

Review of the claims file reflects that, by letters dated in 
September 2002 and August 2005, the RO advised the veteran of 
the type of information and evidence needed to substantiate 
his claim for an increased rating; however, the veteran has 
not been provided with appropriate VCAA notice with respect 
to his SMC claim.  

Accordingly, the Board finds that a remand of this claim is 
necessary to ensure that the veteran receives an appropriate 
VCAA notice letter, which must also include notice as to the 
effective date element of that claim.  See Dingess/Hartman, 
supra.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish special monthly compensation 
on the basis of the need for regular aid 
and attendance or by reason of being 
housebound.  This letter should also 
provide an explanation as to the 
information or evidence needed to 
establish disability ratings and 
effective dates for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC is free to undertake any 
additional development deemed necessary.  
Once such action is completed, the AMC 
should readjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the AMC should issue a 
supplemental statement of the case and 
the veteran and his representative should 
be afforded time in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


